Citation Nr: 1031591	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  09-36 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from January 1945 to August 
1946.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Right ear hearing loss is attributable to noise exposure 
during active service.

2.  Tinnitus is attributable to noise exposure during active 
service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred as a result of the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was incurred as a result of the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The duty to notify and assist has been met to the extent 
necessary to grant the claims.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in 
deciding his claims at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Service Connection Claims

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds for 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Veteran's service treatment records are unavailable and, 
according to the National Personnel Records Center, were 
destroyed in a fire that occurred at their facility in 1973.  In 
cases where records once in the hands of the government are lost, 
there is a heightened obligation to explain the Board's findings 
and conclusions, and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis of the Veteran's claims has been undertaken 
with this heightened obligation in mind.

Post-service private medical treatment records show that the 
Veteran has been diagnosed as having bilateral hearing loss and 
tinnitus.  (Service connection for left ear hearing loss was 
granted in the December 2008 rating decision on appeal.)  
Therefore, the first requirement for service connection for these 
claims, the existence of a current disability, is met.  See 
Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board finds 
that service connection is warranted for right ear hearing loss 
and tinnitus.  

The record shows that the Veteran's military occupational specialty 
was Tire Rebuilder.  He reports that he was exposed to significant 
noise from small arms fire on firing ranges as well as tire-stripping 
machinery during his period of active duty.

As noted above, the Veteran's service treatment records were lost in 
a fire at the National Personnel Records Center in 1973.  The 
earliest relevant medical evidence of record, an April 2008 
audiogram, showed bilateral symmetrical mild to severe profound 
sensorineural hearing loss with word recognition scores of 72 percent 
in each ear.  

An October 2008 VA audiology examination report noted the Veteran 
reported a history of noise exposure during service and post-service 
employment as a machinist (17 years) and nuclear inspector.  The 
examiner noted noise exposure from shipbuilding, welding, and 
woodworking.  The Veteran reported that he had suddenly become 
"deaf" in his right ear approximately six months earlier, but had 
previously had longstanding bilateral hearing loss.  

Pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
105+
105+
105+
LEFT
35
55
70
75
85

The examiner diagnosed mild sloping to profound sensorineural hearing 
loss in the left ear, and moderately severe to profound sensorineural 
hearing loss in the right ear.  Word recognition scores were 66 
percent in the left ear and 12 percent in the right ear.  The 
examiner opined that based on the Veteran's report of sudden loss of 
right ear hearing six months earlier, that his right ear hearing loss 
was not the result of military noise exposure.  However, she did not 
explain the equal, bilateral nature of the hearing loss when it was 
first shown.  She believed that the current left ear hearing loss was 
at least as likely as not a result of military noise exposure.

Service connection has been granted for left ear hearing loss.  The 
Veteran contends that he should also be service connected for right 
ear hearing loss since the worsening of the right ear hearing loss in 
2008 did not change the fact that he had experienced symmetrical 
bilateral hearing loss for many years following service.  
Essentially, he contends that there is no reason to service-connect 
one ear and not the other.  He provided a written statement in August 
2009 from his 52 year old son who stated that from his earliest 
memories he recalled his father had difficulty hearing and complained 
of ringing in his ears, and that his father had always attributed his 
hearing problems to noise exposure in the Army.

In light of the April 2008 audiogram findings showing essentially 
symmetrical bilateral hearing loss, the October 2008 VA audiologist's 
opinion differentiating between the etiologies of the hearing loss in 
the two ears, and the fact that service connection for left ear 
hearing loss had already been granted, the Board requested an opinion 
in March 2010 from an otolaryngologist as to the likely etiology of 
the Veteran's current right ear hearing loss.

In an opinion dated in May 2010, the physician stated that it was 
his opinion that:

1.	It is more likely than not (75% probability) that the 
Veteran's current right ear sensorineural hearing loss is 
partially related to his noise exposure during active duty 
from January 1945 to August 1946.  It should be equivalent 
to the service connection of his Left Ear.
2.	The bilateral symmetrical hearing loss shown on the April 
2008 audiogram indicates the same type of probable noise 
induced sensorineural hearing loss in both ears.  The 
sudden worsening of the Veteran's right ear hearing loss 
during 2008 is in addition to the pre-existing 
sensorineural hearing loss.  His noise exposure is not 
likely the cause of his sudden deterioration of his hearing 
in 2008.

In summary, his sensorineural hearing loss prior to his R 
ear hearing deterioration is more likely than not due to 
the noise exposure.  His noise exposure is more likely than 
not contributed in part to his hearing loss.  The service 
connected part of hearing loss in the R ear should be 
equivalent to that of the Left.  

This opinion by the VHA expert is of high probative value.  Under 
the benefit-of-the-doubt rule, for the Veteran to prevail, there 
need not be a preponderance of the evidence in his favor, but 
only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence must 
be against the claim for the benefit to be denied.  Gilbert, 1 
Vet. App. at 54.  Given the evidence set forth above, such a 
conclusion cannot be made in this case.  The October 2008 VA 
examiner provided a definitive opinion that the Veteran's right 
ear hearing loss and tinnitus were less likely related to service 
as the Veteran's right ear hearing had decreased dramatically 
during 2008.  However, the examiner did not address the 
symmetrical hearing loss of both ears noted on the April 2008 
audiogram.     

The Veteran has reported that prior to the sudden worsening of 
his right ear hearing in 2008 he experienced equal problems with 
both ears that began during service.  The Veteran is competent to 
report such an observation.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  


The Veteran is also considered competent to report the observable 
manifestations of his claimed disability.  See Charles v. 
Principi, 16 Vet.  App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation");  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994) (lay testimony iterating knowledge and personal 
observations  of witness are competent to prove that claimant 
exhibited certain symptoms at particular time following service).  
The Veteran's account of bilateral noise exposure without hearing 
protection during service is credible and consistent with the 
circumstances of his service.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).   Similarly, his account of inservice and post-
service observations of hearing problems and tinnitus and the 
Veteran's son's observations of the Veteran's hearing limitations 
and problems with ringing in his ears in the years following 
service are also credible.  

The Veteran's credible account of inservice noise exposure is 
supported by his DD 214 showing that he worked as a tire 
rebuilder during service.  Given that service connection has been 
granted for left ear hearing loss, and that the 
otolaryngologist's opinion was that the April 2008 audiogram 
indicated the same type of probable noise induced ear hearing 
loss in both ears, the evidence is deemed to be at least in 
relative equipoise as to right ear hearing loss.   Further, given 
the Veteran's credible testimony and statements with lay 
corroboration regarding his tinnitus in the face of an inadequate 
VA examination, the Board resolves all reasonable doubt in favor 
of the Veteran for the grant of service connection for tinnitus.    
Thus, service connection for right ear hearing loss and tinnitus 
is warranted.  


ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.

____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


